DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leal Monteiro, USPN 2019/0075020 or WO 2017/187111 A1.
With regard to claim 1, Leal Monteiro discloses a standalone security device (0001), including a first removable interface (“connect to a cord”) for connecting the standalone security device to a network (Ethernet connector 140, 0080), a second removable interface (0073) for connecting the standalone security device to at 5least one 
With regard to claims 7 and 8 Leal Monteiro discloses the device of claim 1, as outlined above, and further discloses a peripheral module in electrical connection with the first microcontroller (host computer, 0073) and in electrical connection with the COM via the second microcontroller (0090), 5wherein the second reconfigurable microcontroller is reconfigured based on the COM profile and a peripheral module profile and provides electrical signal flow paths between the COM and at least one peripheral module (0134) and wherein the peripheral module profile includes a device configuration parameter (0120).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leal Monteiro in view of Shin et al., KR 101436737B1.
With regard to claims 2, 3, 9, and 10, Leal Monteiro discloses the device of claim 1, as outlined above, but does not disclose removing or adding elements from the device without soldering. Shin discloses a motherboard similar to the one of Leal Monteiro (abstract), and further discloses that an element can be connected and removed without soldering (abstract). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the connection . 
Claims 4, 5, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leal Monteiro in view of Bartlett et al., USPN 2006/0179296.
With regard to claims 5, 12, 14, and 18, Leal Monteiro discloses the device of claim 6, as outlined above, but does not disclose the reconfigurable COM implements the security protocols for communications between the network and the at least one hardware device on OSI layers 1, 2 and 3 to protect components at these OSI layers and higher OSI layers that do not have a security protection scheme. Bartlett discloses an intrusion detection and firewall device similar to that of Leal Monteiro (0008), and further discloses protecting OSI layers 1-6 (0008). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the OSI layer security of Bartlett in the security device of Leal Monteiro for the motivation of improved security.
With regard to claims 4, 11, and 17, Leal Monteiro in view of Bartlett discloses the device of claim 14, as outlined above, but does not disclose replacing the microcontrollers with processors having different processing capabilities and power requirements. The examiner takes official notice that it is well known in the art that different processors can have different processing capabilities and power requirements. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement any of multiple processor having different processing capabilities and power requirements in the device of Leal Monteiro in view of Bartlett, for the motivation of increased ease of user modification.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leal Monteiro in view of Bartlett, in further view of Shin.
With regard to claims15 and 16, Leal Monteiro in view of Bartlett discloses the device of claim 14, as outlined above, but does not disclose removing or adding elements from the device without soldering. Shin discloses a motherboard similar to the one of Leal Monteiro (abstract), and further discloses that an element can be connected and removed without soldering (abstract). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the connection technique of Shin in the security device of Leal Monteiro in view of Bartlett for the motivation of increased ease of user modification.
Cited References
Touboul, USPN 2014/0090046, is cited as a reference that discloses a security device similar to that of the claims. The examiner did not feel it was the closest prior art though.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434